      Case 3:18-cr-04628-WQH Document 56 Filed 03/10/21 PageID.162 Page 1 of 5



 1 ALEX LANDON
   California Bar No. 050957
 2 2442 Fourth Avenue
   San Diego, CA 92101
 3 Telephone (619) 232-6022
 4   Attorney for Defendant
     CRAIG KEVIN TALIAFERRO
 5
 6
 7
                         UNITED STATES DISTRICT COURT
 8
                       SOUTHERN DISTRICT OF CALIFORNIA
 9
                              (Honorable William Q. Hayes)
10
11                                         )      Case No.: 18-CR-4628-WQH
     UNITED STATES OF AMERICA,             )
12                                         )      SENTENCING
                       Plaintiff,          )      MEMORANDUM
13                                         )
     vs.                                   )      DATE: April 26, 2021
14                                         )
     CRAIG KEVIN TALIAFERRO,                      TIME: 9:00 A.M.
                                           )
15                                         )
                       Defendant.          )
16
17
     TO:   RANDY S. GROSSMAN, ACTING UNITED STATES ATTORNEY, AND
18         MICHAEL WHEAT, ASSISTANT UNITED STATES ATTORNEY, AND
           LAUREN CORCORAN, SR. UNITED STATES PROBATION OFFICER:
19
20
             Craig Taliaferro, by and through his counsel Alex Landon, submits this
21
     Sentencing Memorandum pursuant to the now-advisory provisions of the Federal
22
     Sentencing Guidelines, Chapter 6, Section 6A1.1 and Third Revised General
23
     Order 350.
24
25
26
27
28

                                            -1-
      Case 3:18-cr-04628-WQH Document 56 Filed 03/10/21 PageID.163 Page 2 of 5



 1                              PROCEDURAL HISTORY
 2          On October 29, 2018, a two count information was filed in the Southern
 3   District of California, charging Craig Taliaferro in Count one with 21 U.S.C. §§
 4   841(a)(1) and 846 conspiracy to distribute hashish oil; and in Count Two with 21
 5   USC § 858(a)(1) and 18 USC § 2, endangering human life while manufacturing a
 6   controlled substance. On July 16, 2019, Mr. Taliaferro plead guilty to Count One
 7   of the information. He entered his plea pursuant to a plea agreement. The relevant
 8   provisions of the Plea Agreement are as follows:
 9
           Base Offense Level [USSG § 2D1.1(c) (10)]                                   32
10         Acceptance of Responsibility [USSG § 3E1.1(a)]                              -3
11
12
                            SENTENCING MEMORANDUM
13
           Craig Taliaferro is 63 years old and was born in Eugene Oregon on January
14
     30, 1958. Mr. Taliaferro had a difficult childhood which is covered in the
15
     Presentence Report beginning on page 21, section 105 and ending on page 22,
16
     section 107.
17
           Mr. Taliaferro has a work history involving industrial consulting and
18
     insurance sales. His involvement with industrial consulting involved design and
19
     structural engineering, and he was involved in this work for 20 years. Thereafter.
20
     Mr. Taliaferro was involved in health and life insurance both as a dealer and
21
     broker for 7 years.
22
           As indicated in the Probation report Mr. Taliaferro has no Criminal History
23
     points and is in a Criminal History Category of I.
24
           In analyzing the case against Mr. Taliaferro, it is important to indicate that
25
     the facts support his involvement only with the location at 9870 Marconi Drive. In
26
     the Probation Report, there is mention of a Hancock facility and Copperwood
27
     facility. Mr. Taliaferro had nothing to do with either the Hancock or Copperwood
28

                                              -2-
      Case 3:18-cr-04628-WQH Document 56 Filed 03/10/21 PageID.164 Page 3 of 5



 1   facilities and did not know the individuals who were involved with those facilities.
 2   Mr. Taliaferro leased part of the building which is referred to as the Marconi
 3   facility. He applied for and obtained a permit from the state to grow marijuana and
 4   manufacture hashish oil at the Marconi facility.
 5         Mr. Taliaferro sublet part of the Marconi facility to Ryan Buenaflor. Mr.
 6   Taliaferro did not know Bryan or Shawn Zigler nor did he have any contact with
 7   them. Mr. Taliaferro believed that Mr. Buenaflor was going to be using the
 8   Marconi facility for purposes of storage of marijuana. Mr. Taliaferro did have a
 9   relationship with Richard Martin who was doing research on marijuana in Suite C
10   of the Marconi facility. The butane that was found at the Marconi facility did not
11   belong to Mr. Taliaferro. Apparently the Ziglers had brought the material to the
12   area that Mr. Buenaflor had sublet without Mr. Taliaferro’s knowledge or
13   permission.
14
15                       SENTENCING RECOMMENDATION
16         As set forth in the Plea Agreement and Probation Report, Mr. Taliaferro has
17   a combined Offense Level of 32 without departure. Pursuant to the Plea
18   Agreement, the government has offered a 3 Level Downward departure pursuant
19   to USSG § 3E1.1(a) for acceptance of responsibility. Mr. Taliaferro is eligible
20   under the safety valve provision in that he has met the 5th prong and is entitled to a
21   two level downward departure. This would be an adjusted offense level of 27.
22         Also pursuant to the plea agreement, Mr. Taliaferro is able to ask the court
23   to reduce the base offense level pursuant to 18 USC § 3553(a). Mr. Taliaferro is
24   requesting that the court reduce the base offense level by 17 levels pursuant to 18
25   USC 3553(a) for the following reasons:
26
27
28

                                               -3-
      Case 3:18-cr-04628-WQH Document 56 Filed 03/10/21 PageID.165 Page 4 of 5



 1         1. Mr. Taliaferro is 63 years old and has no criminal history points placing
 2   him Criminal History Category I.
 3         2. Mr. Taliaferro has a lengthy work history involving 20 years doing design
 4   and structural engineering work and 7 years involving the sale of Health and Life
 5   Insurance.
 6         3. Mr. Taliaferro has support from the community as evidenced by letters
 7   from Yvonne Amrine, Talon Power, and Charlice Arnold. Each of these
 8   individuals attest to Mr. Taliaferro’s character and in the case of Mr. Powers,
 9   verifies Mr. Taliaferro’s assistance while his father was going through terminal
10   cancer. (See attached letters).
11         4. Mr. Taliaferro’s involvement in the instant case comes from his being the
12   lessor of property at 9870 Marconi Drive, San Diego. Mr. Taliaferro had a
13   conditional use permit for a marijuana production facility to operate at 9870
14   Marconi Drive in suites A, B, C, D, E, F, and G. Mr. Taliaferro sublet part of the
15   building to Ryan Buenaflor, and apparently Mr. Buenaflor allowed the Ziglers to
16   operate a concentrated cannabis extraction process in the suites that Mr. Buenaflor
17   had sublet from Mr. Taliaferro.
18         5. The conditional use permit was issued for suites A, B, C, D, E, F, and G.
19   The conditional use permit was for a marijuana production facility to operate
20   within the building at 9870 Marconi Drive and within 7 suites located at that
21   location (See attached verification of conditional use permit).
22         6. Mr. Taliaferro is sorry that he became involved in this offense and does
23   not intend to be involved in any criminal activity in the future. He has been
24   responsible on pretrial release since October 2, 2018.
25         At an adjusted offense level of 10, and Criminal History Category 1, the
26   sentencing range is 6 to 12 months. Counsel recommends 6 months of home
27   confinement and probation supervision for a 3 year period. It is submitted the
28

                                              -4-
      Case 3:18-cr-04628-WQH Document 56 Filed 03/10/21 PageID.166 Page 5 of 5



 1   suggested punishment is sufficient but not greater than necessary to achieve the
 2   goals of justice.
 3
 4   DATED:March 10, 2021                          Respectfully Submitted,
 5
 6                                                 s/ Alex Landon
                                                   Alex Landon
 7                                                 Attorney for
                                                   CRAIG TALIAFERRO
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             -5-
